DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0116545 to Jakobstroer et al., as evidenced by US 4,230,168 to Kaneda et al.
Regarding Claims 1, 2, 5, and 6.  Jakobstroer et al. teaches a two-component foam system which is fire resistant for a long period [0012], i.e. a flame-retarding composition.  The foam system comprises a urethane resin prepared from a composition comprising a polyisocyanate compound, polyol component (A) containing at least one polyol, catalyst, and blowing/foaming agents [0013].  The catalyst may be dimethylbenzylamine [0030], which corresponds to a nitrogen-containing aromatic compound.  Kaneda et al. provides evidence that dimethylbenzylamine is a trimerization catalyst (Column 3, Lines 33 – 37).  The foam system of Jakobstroer et al. may also contain a cell/foam stabilizer [0028].  The isocyanate index provided may be from 1:5 to 10:1 [0045], which is alternatively characterized in the art as an isocyanate index from 20 to 1000.
With respect to the claimed additive, Jakobstroer et al. teaches adding a flame retardant to both the polyisocyanate and polyol components.  Suitable flame retardants include red phosphorus and antimony oxide [0034].  Though Jakobstroer et al. does not expressly teach an embodiment in which both red phosphorus and an antimony oxide are provided together, it has been held is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) Thus, in light of In re Kerkhoven, combining red phosphorus and antimony oxide would have been obvious given their known and shared intended use as flame retardants in the foam composition of Jakobstroer et al.
With respect to the amounts of antimony oxide and red phosphorus, Jakobstroer et al. teaches providing the flame retardants, corresponding to the claimed additive, in a total amount of 0.1 to 20% by weight [0033].  The possible amounts of antimony oxide, red phosphorus, and additive which may be provided thus overlap with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) 
Regarding Claim 4.  Jakobstroer et al. teaches the flame-retarding composition of Claim 1.  Jakobstroer et al. teaches water as a suitable foaming agent [0013] but does not provide a general teaching with respect to a suitable amount thereof.  However, in Example 1, water is provided in an amount of 4.1 parts by weight of the urethane resin.    At the time of invention, it would have been obvious to a person of ordinary skill in the art to include water in an amount of 4.1 parts by weight of the urethane resin in the above described embodiment of Jakobstroer et al. comprising both red phosphorus and antimony oxide.  The motivation would have been that Jakobstroer et al. shows this to be a suitable amount of water for the preparation of its foams in Example 1.

Claims 3 and 7 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0116545 to Jakobstroer et al., as evidenced by US 4,230,168 to Kaneda et al. – as applied to Claims 1 and 2 above – and further in view of US 5,847,014 to Nodelman et al.
Regarding Claims 3 and 7.  Jakobstroer et al. teaches the flame-retarding composition of Claims 1 and 2.  As discussed in the rejection of Claim 1, Jakobstroer et al. teaches a trimerization catalyst such as dimethylbenzylamine may be included in the reaction system [0030].  However, Jakobstroer et al. is silent with respect to the amount of trimerization catalyst which is suitably included.  However, Nodelman et al. teaches the concept of including 2 to 13 percent by weight of a trimerization catalyst in the reaction mixture for forming a urethane foam (Column 3, Lines 39 – 41).  Jakobstroer et al. and Nodelman et al. are analogous art as they are from the same field of endeavor, namely urethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to include a trimerization catalyst, e.g. dimethylbenzylamine, in Jakobstroer et al. in an amount of 2 to 13 weight percent of the reaction mixture which forms the urethane resin, as taught by Nodelman et al.  The motivation would have been that Nodelman et al. teaches this is a suitable amount of trimerization catalyst for the preparation of urethane foams, which is the object of Jakobstroer et al.
Regarding Claims 8 and 9.  Jakobstroer et al. teaches the flame-retarding composition of Claim 7.  Jakobstroer et al. teaches water as a suitable foaming agent [0013] but does not provide a general teaching with respect to a suitable amount thereof.  However, in Example 1, water is provided in an amount of 4.1 parts by weight of the urethane resin.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to include an amount of 4.1 parts by weight of the urethane resin in the above described embodiment of Jakobstroer et al. comprising both red phosphorus and antimony oxide.  The motivation would have been that Jakobstroer et al. shows this to be a suitable amount of water for the preparation of its foams in Example 1.
Regarding Claim 10.  Jakobstroer et al. teaches the flame-retarding composition of Claim 9, wherein the isocyanate index provided may be from 1:5 to 10:1 [0045], which is alternatively characterized in the art as an isocyanate index from 20 to 1000. This isocyanate index range overlaps with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)

Claims 11, 12, and 14 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0116545 to Jakobstroer et al., as evidenced by US 4,230,168 to Kaneda et al.
Regarding Claims 11, 12, 15, and 16.  Jakobstroer et al. teaches method for producing a two-component foam system which is fire resistant for a long period [0012], i.e. a flame-retarding composition.  The method comprises preparing a mixture by mixing polyol component (A) containing at least one polyol, catalyst, and blowing/foaming agents, as well as adding a polyisocyanate to this mixture [0013].  The catalyst may be dimethylbenzylamine [0030], which correspond to a nitrogen-containing aromatic compound.  Kaneda et al. provides evidence that dimethylbenzylamine is a trimerization catalyst (Column 3, Lines 33 – 37).  The mixture of Jakobstroer et al. may also contain a cell/foam stabilizer [0028].  The isocyanate index provided may be from 1:5 to 10:1 [0045], which is alternatively characterized in the art as an isocyanate index from 20 to 1000.
With respect to the claimed additive, Jakobstroer et al. teaches adding a flame retardant to both the polyisocyanate and polyol components.   Suitable flame retardants include red phosphorus and antimony oxide [0034].  Though Jakobstroer et al. does not expressly teach an embodiment in which both red phosphorus and an antimony oxide are mixed and provided together, it has been held is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) Thus, in light of In re Kerkhoven, combining various red phosphorus and antimony oxide would have been obvious given their known and shared intended use as flame retardants in the foam composition of Jakobstroer et al.
With respect to the amounts of antimony oxide and red phosphorus, Jakobstroer et al. teaches providing the flame retardants, corresponding to the claimed additive, in a total amount of 0.1 to 20% by weight [0033].  The possible amounts of antimony oxide, red phosphorus, and additive which may be provided thus overlap with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) 
Regarding Claim 14.  Jakobstroer et al. teaches the flame-retarding composition of Claim 1.  Jakobstroer et al. teaches water as a suitable foaming agent [0013] but does not provide a general teaching with respect to a suitable amount thereof.  However, in Example 1, water is provided in an amount of 4.1 parts by weight of the urethane resin.    At the time of invention, it would have been obvious to a person of ordinary skill in the art to include an amount of 4.1 parts by weight of the urethane resin in the above described embodiment of Jakobstroer et al. comprising both red phosphorus and antimony oxide.  The motivation would have been that Jakobstroer et al. shows this to be a suitable amount of water for the preparation of its foams in Example 1.

Claims 13 and 17 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0116545 to Jakobstroer et al., as evidenced by US 4,230,168 to Kaneda et al. – as applied to Claims 11 and 12 above – and further in view of US 5,847,014 to Nodelman et al.
Regarding Claims 13 and 17.  Jakobstroer et al. teaches the method of Claims 11 and 12.  As discussed in the rejection of Claim 1, Jakobstroer et al. teaches a trimerization catalyst such as dimethylbenzylamine may be included in the reaction system [0030].  However, Jakobstroer et al. is silent with respect to the amount of trimerization catalyst which is suitably included.  However, Nodelman et al. teaches the concept of including 2 to 13 percent by weight of a trimerization catalyst in the reaction mixture for forming a urethane foam (Column 3, Lines 39 – 41).  Jakobstroer et al. and Nodelman et al. are analogous art as they are from the same field of endeavor, namely urethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to include the trimerization catalyst, e.g. dimethylbenzylamine, in Jakobstroer et al. in an amount of 2 to 13 weight percent of the reaction mixture which forms the urethane resin, as taught by Nodelman et al.  The motivation would have been that Nodelman et al. teaches this is a suitable amount of trimerization catalyst for the preparation of urethane foams, which is the object of Jakobstroer et al.
Regarding Claims 18 and 19.  Jakobstroer et al. teaches the process of Claim 17.  Jakobstroer et al. teaches water as a suitable foaming agent [0013] but does not provide a general teaching with respect to a suitable amount thereof.  However, in Example 1, water is provided in an amount of 4.1 parts by weight of the urethane resin.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to include water in an amount of 4.1 parts by weight of the urethane resin in the above described embodiment of Jakobstroer et al. comprising both red phosphorus and antimony oxide.  The motivation would have been that Jakobstroer et al. shows this to be a suitable amount of water for the preparation of its foams in Example 1.
Regarding Claim 20.  Jakobstroer et al. teaches the process of Claim1 9, wherein the isocyanate index provided may be from 1:5 to 10:1 [0045], which is alternatively characterized in the art as an isocyanate index from 20 to 1000. This isocyanate index range overlaps with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 6 of U.S. Patent No. 10,280,275 in view of AU 199959328 to Munzenberger et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  
The claims of U.S. Patent No. 10,280,275 differ from the instant claims in that they do not specify the particular type of trimerization catalyst which may be used or the isocyanate index at which the foam is prepared.  However, Munzenberger et al. teaches alkali metal salts of carboxylic acids may be used as trimerization catalysts in the preparation of a flame retardant polyurethane resin (Page 12, Line 14 - Page 13, Line 7).  Munzenberger et al. further teaches the foams may be prepared at isocyanate indexes of about to 3.0 (300) (Page 28, Lines 15 – 18).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to use an alkali metal salt of a carboxylic acids as the trimerization catalyst in the urethane resin composition set forth in the claims of U.S. Patent No. 10,280,275, as well as to prepare the foam at any isocyanate index of up to 300.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Munzenberger et al. shows that alkali metal salts of carboxylic acids are known in the art to be suitable trimerization catalysts for the preparation of flame retardant polyurethane resins.  Munzenberger et al. also shows the isocyanate indexes up to 300 are suitably provided when such catalysts are used.

Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,676,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of instant Claims 1 - 21 are found in Claims 1 - 8 of U.S. Patent No. 10,676,559, as instant Claims 1 - 20 fully encompass Claims 1 - 8 of U.S. Patent No. 10,676,559.  The difference between instant Claims 1 - 21 and Claims 1 - 8 of U.S. Patent No. 10,676,559 lies in the fact that the patent claims include more elements, e.g. specific species of bromine-containing flame retardant and particular amounts of red phosphorus and trimerization catalyst, and are thus much more specific.  Thus, the invention of Claims 1 - 8 of U.S. Patent No. 10,676,559 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant Claims 1 - 21 are anticipated by Claims 1 - 8 of U.S. Patent No. 10,676,559, they are not patentably distinct from these claims.


Response to Arguments
Applicant’s arguments filed June 15, 2022 have been fully considered and are persuasive with respect to the outstanding rejections under 35 U.S.C. 103(a).  All outstanding rejections under 35 U.S.C. 103(a) have consequently been withdrawn.  However, the instant application is not in condition for allowance in light of the new grounds of rejection under 35 U.S.C. 103(a) set forth above.
Additionally, the obviousness-type double patenting rejections in view of U.S. Patent No. 10,280,275 and US Patent No. 10,676,559 have been maintained.  Applicant’s arguments that U.S. Patent No. 10,280,275 in view of Munzenberger et al. does not teach the amounts of additives and isocyanate index is not found persuasive.  U.S. Patent No. 10,280,275 sets forth antimony-containing flame retardants as species of flame retardants in an amount of 1.5 to 52 parts by weight (Claim 4).  The instant claim limitation regarding the amount of additive is thus met by the antimony-containing flame retardant set forth in Claim 4 of U.S. Patent No. 10,280,275.  Munzenberger et al. further teaches the foams may be prepared at isocyanate indexes of about to 3.0 (300) (Page 28, Lines 15 – 18).  
Though applicant indicated willingness to file a terminal disclaimer to overcome the obviousness-type double patenting rejection in view of US Patent No. 10,676,559, no terminal disclaimer has been received by the Office at this time.  Consequently, this rejection has also been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764